Exhibit 10.1

FOURTH AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into as
of this 28th day of August, 2013, by and between CATALYST PHARMACEUTICAL
PARTNERS, INC., a Delaware corporation (“Company”), and PATRICK J. MCENANY
(“Employee”).

Preliminary Statements

A. The parties have previously entered into that certain Employment Agreement,
effective as of November 8, 2006 (the “Original Agreement”), as previously
amended by that certain First Amendment to Employment Agreement, dated as of
December 19, 2008 (the “First Amendment”), that certain Second Amendment to
Employment Agreement, dated as of November 8, 2009 (the “Second Amendment”), and
that certain Third Amendment to Employment Agreement, dated as of September 14,
2011 (the “Third Amendment,” and, together with the Original Agreement, the
First Amendment and the Second Amendment, collectively, the “Employment
Agreement”). Unless otherwise defined, capitalized terms used herein shall have
the meanings given to them in the Employment Agreement.

B. The parties wish to further amend the Employment Agreement to reflect the
terms set forth below.

Agreement

NOW, THEREFORE, in consideration of the premises, the mutual covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1. Extension of Agreement. The outside date of the Term of the Employment
Agreement is extended for a three-year period from the “seventh anniversary of
the Effective Date (November 8, 2013) until the “tenth anniversary of the
Effective Date” (November 8, 2016). All references in the Employment Agreement
to the “third” anniversary of the Effective Date”, the “fifth anniversary of the
Effective Date” or the “seventh anniversary of the Effective Date” shall be
deemed by this Amendment to now refer to the “tenth anniversary of the Effective
Date.”

 

2. Employment Agreement Remains in Effect. Except as otherwise specifically
amended herein, the terms and provisions of the Employment Agreement remain in
full force and effect.

 

3. Counterparts. This Amendment may be executed in counterparts.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment, effective as of
the date set forth above.

 

CATALYST PHARMACEUTICAL PARTNERS, INC., a Delaware corporation By:  

/s/ Alicia Grande

  Alicia Grande   Vice President, Treasurer and Chief Financial Officer
EMPLOYEE:

/s/ Patrick J. McEnany

Patrick J. McEnany

 

2